02/04/2021



                                                                                    Case Number: DA 20-0609




             IN THE SUPREME COURT OF THE STATE OF MONTANA

                             Supreme Court Cause No. DA 20-0609

ARIANE WITTMAN and JEREMY                    )
TAYLEN,                                      )
                                             )
                                             )
                    Appellants,
                                             )
                                             )       ORDER GRANTING
      -vs-                                   )    APPELLANTS’ MOTION FOR
                                             )   EXTENSION OF TIME TO FILE
CITY OF BILLINGS,                            )        OPENING BRIEF
                                             )
                                             )
                    Appellee.
                                             )



      Pursuant to Appellants’ Motion and to Montana Rule of Appellate Procedure

26(1), Appellants are granted a thirty-day extension to file their opening brief.

Appellants’ opening brief shall be due on or before March 31, 2021.

      DATED___________________, 2021.



                                  By:   ____________________________________
                                        BOWEN GREENWOOD
                                        Clerk of Montana Supreme Curt




                                                                        Electronically signed by:
                                                                           Bowen Greenwood
                                                                       Clerk of the Supreme Court
                                                                            February 4 2021